In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              _________________
                               NO. 09-14-00290-CR
                              _________________


                        IN RE KEVIN LEE WILLIAMS

________________________________________________________________________

                               Original Proceeding
________________________________________________________________________

                          MEMORANDUM OPINION

       On April 23, 2014, Williams filed a pro se request with the trial court to

obtain free copies of his trial transcripts and records from the trial court, alleging

that he needs the records to prepare a “viable and cohesive writ application.” On

May 6, 2014, the trial court denied Williams’ request for free copies of the records

of his trial.1



       1
       Kevin Lee Williams pleaded guilty to aggravated robbery and a jury
assessed punishment. The trial court sentenced him to imprisonment for thirty
years. Williams appealed his conviction, and this Court affirmed the judgment.
See Williams v. State, No. 09-10-00219-CR, 2011 WL 6229164 (Tex. App.—
Beaumont, Dec. 14, 2011, no pet.) (mem. op.) (not designated for publication). The
mandate from this Court was issued on February 7, 2012.
                                          1
   On June 30, 2014, Williams filed a petition for writ of mandamus with this

Court, and a Supplement thereto on July 31, 2014, in which he seeks to compel the

Judge of the 435th District Court of Montgomery County to rule on his

“Traverse/Rebuttal,” which Williams contends he filed on May 15, 2014, as a

response to the State’s reply to his request for free copies. There is no active

habeas proceeding; accordingly, this Court has mandamus jurisdiction. See Padieu

v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117-18 (Tex. Crim. App.

2013).

   After reviewing the record before us, and the Original and Supplemental

Mandamus Petitions, we conclude that the relator has not shown that he has a clear

and indisputable right to the relief he requested from the trial court. See State ex

rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207,

210 (Tex. Crim. App. 2007). Williams cites no authority that required a trial court

to consider and issue a written order on a reply filed by a movant after the trial

court denied his motion. We deny the petition for writ of mandamus.

      PETITION DENIED.

                                                          PER CURIAM

Submitted on August 19, 2014
Opinion Delivered August 20, 2014
Do Not Publish
Before McKeithen, C.J., Horton and Johnson, JJ.

                                         2